Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dehydration holes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  Grammatical error in line 2: “…located in middle…” The suggested change is: “…located in the middle…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close to” in claims 2-4, 6-7, 11, 14-15 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what distance is being claimed.
Claim 5 recites the limitation "the first volume expansion parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it has been assumed that the limitation reads “the first volume expansion part”.
Claim 9 recites the limitation "the water collecting groove" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peishi et al. (CN106988074A).
Regarding claim 1, Peishi et al. teaches a washing machine (see abstract) comprising a washing tub 8, 9 capable of containing water during a washing process and a water collecting device 2-4 capable of collecting drain water from the washing tub 8, 9, wherein the water collecting device 2-4 comprises a water collecting cavity (see cavity between topmost portion of 4 and bottommost portion of 5), and the water collecting cavity is internally provided with a volume expansion structure 3, 203 that is capable of expanding a volume of the water collecting cavity (see figures 1-3 and pages 7-10 of the translation).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. (US20170268147).
Regarding claim 1, Alexander et al. teaches a washing machine (see abstract) comprising a washing tub 22 capable of containing water during a washing process and a water collecting device 26 capable of collecting drain water from the washing tub 22, wherein the water collecting device 26 comprises a water collecting cavity (see cavity between topmost and bottommost portions of 26), and the water collecting cavity internally provided with a volume .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-7, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peishi et al. (CN106988074A) as applied to claim 1 and further in view of Shu et al. (US20160145792).
Regarding claims 2-5, Peishi et al. teaches the limitations of claim 1. Peishi et al. teaches in figures 1 and 3 and pages 9-11 of the translation a bottom wall of the water collecting cavity comprising a bottom wall body 202 located in the middle; the volume expansion structure 3, 203 located on a side wall close to the bottom wall body 202, and capable of expanding the volume of the water collecting cavity. Peishi et al. does not teach a water collecting groove recessed and located on an outer periphery of the bottom wall body. Shu et al. teaches a washing machine (see abstract) with a water collecting groove 12 recessed and located on an outer periphery of the bottom wall body 5, the water collecting device comprises a drainage port 6 communicating with the water collecting groove 12, allowing for improved drainage (see figures 2, 5-6, paragraphs [0042]-[0046], [0050]-[0053]). Since both Peishi et al. and Shu et al. teach washing machines with water collecting cavities it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a water collecting groove may be disposed on the periphery of the bottom wall body in the system by Peishi et al. so as to allow for improved drainage, as shown to be known and conventional by Shu et al. Since the volume expansion structure extends from the periphery of the bottom wall it is readily apparent that the volume expansion structure would be capable of expanding a volume of the water collecting groove in the modified system, and a first volume expansion part (see e.g. 203 in Peishi et al.) extends obliquely toward the bottom wall body, close to the bottom wall body, of the water collecting groove (reads on claim 3); the side wall close to the bottom wall body, of the water collecting groove would also extend obliquely toward the bottom wall body in an entire circumferential direction to form a circle of the first volume 
Regarding claims 6-7 and 14-15, Peishi et al. and Shu et al. together teach the limitations of claim 2. Shu et al. teaches in figures 2 and 5-6 a recessing side wall 9 (reads on second volume expansion part), close to the bottom wall body 5, of the water collecting groove 12 toward the bottom wall body (reads on claims 6 and 14-15) and comprising inward recesses distributed around the outer periphery of the bottom wall body 5 and formed by partially recessing the side wall 9, close to the bottom wall body 5, of the water collecting groove 12 toward the bottom wall body 5, wherein at least one of the recesses corresponds to a position of the drainage port 6 (reads on claim 7).
Regarding claim 13, Peishi et al. and Shu et al. together teach the limitations of claim 11. Peishi et al. does not teach that the inclination angles of the first volume expansion parts gradually increase in the entire circumferential direction of the bottom wall body. Shu et al. teaches in figures 2, 5-6, paragraphs [0042]-[0046], [0050]-[0053] that the inclination angles of the walls of the water collecting device may gradually increase in the entire circumferential direction of the bottom wall body 5 so as to allow for improved drainage. Since both Peishi et al. and Shu et al. teach washing machines with water collecting cavities it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the inclination angels of the walls of the water collecting device may gradually increase in the entire circumferential direction of the bottom wall body of the modified system so as to allow for improved drainage, as shown to be known and conventional by Shu et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peishi et al. (CN106988074A) as applied to claim 1 and further in view of Seo et al. (US20130036776).
Regarding claim 8, Peishi et al. teaches the limitations of claim 1. Peishi et al. teaches in page 5 of the translation and figure 1 that the washing tub 8, 9 is capable of containing water during the washing process and has a part below a highest water level of its wall whereby the washing tub is impermeable. Peishi does not explicitly teach a dehydration hole provided at a part above the highest water level of the tub wall. Seo et al. teaches a washing machine (see abstract) and a part above the highest water level of the tub wall of the washing tub 20, 40 provided with a dehydration hole (see hole at top of figure 7) and the washing tub 20, 40 discharges water from the dehydration hole during a dehydration process; and a dehydration and drainage device 51, 61 is arranged on an outer wall of the washing tub 20, 40, a water inlet end of the dehydration and drainage device 51, 61 is communicated with the dehydration hole, and a water outlet end of the dehydration and drainage device 51, 61 is in the water collecting cavity of the water collecting device 70; allowing for the effective removal of water from the washing tub (see paragraphs [0066], [0077]-[0078] and figures 1-3, 7, 9). Since both Peishi et al. and Seo et al. teach washing machines with washing tubs and water collecting devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a dehydration hole and dehydration and drainage device may be included in the system by Peishi et al. so as to allow for the effective removal of water from the washing tub, as shown to be known and conventional by Seo et al.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Peishi et al. (CN106988074A) and Seo et al. (US20130036776) as applied to claim 8 and further in view of Shu et al. (US20160145792).
Regarding claims 9-10, Peishi et al. and Seo et al. together teach the limitations of claim 8. Peishi et al. teaches in figures 1-3 and pages 7-10 of the translation that the water collecting device 2-4 is located under the washing tub 8, 9 and arranged coaxially with the washing tub 8, 9, an upper 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TINSAE B AYALEW/EXAMINER, Art Unit 1711